DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the Amendment filed July 19, 2022. The following rejections are overcome:
Claims 5 & 7-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim(s) 1, 2, 4, 7-10 &12-15 under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. U.S. Pub. 2018/0013181.
Claim 3 under 35 U.S.C. 103 as being unpatentable over Ho et al. U.S. Pub. 2018/0013181 in view of Lin et al. U.S. Pat. 6.514,311.
Claims 5-6 & 11 under 35 U.S.C. 103 as being unpatentable over Ho et al. U.S. Pub. 2018/0013181.
Claims 1-8, 10-15 and newly added claims 16-17 are newly rejected as necessitated by amendment as follows:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-10, 12-15 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. U.S. Pub. 2018/0013181 in view of Mathew et al. U.S. Pat. 6.150,050.
With respect to claim 1, Ho teaches a method for recycling rechargeable lithium-ion batteries (recycling lithium ion batteries that are [0074] & [0078]), the batteries comprising at least one cathode and one anode (anode or cathode; [0018]), and the cathode comprising a base material and an active material provided on the base material (cathode active material layer coated on first conductive metal part [current collector]; [0060]) and current collector is the base material (first conductive metal part [0060]; is an aluminum thin plate; [0075]; current collectors [0074]);  wherein the method comprises at least recycling the cathodes of the lithium-ion battery (recycling process in water or aqueous media; [0078]), wherein the cathode undergoes treatment in water or in an aqueous salt solution in order to separate the active materials from the base material of the cathode (recycling process in water or aqueous media; [0078]; [0085]; cathode material can be recovered and isolated after a screening step; [0118] cathode separator from conductive first metal part; [0018]).  With respect to claim 2, the treatment being conducted in an aqueous salt-solution, which is preferably a sodium-hydrogen-carbonate based solution (sodium bicarbonate polar solvent; [0024]). With respect to claim 4, the polar solution including sodium bicarbonate (sodium hydrogen carbonate’ [0024]), the treatment being conducted in an aqueous salt solution at temperatures of 10 to 60 degrees Celsius (55o; [0026]; 50o in Example 1; claim 4).
With respect to claim 7, the lithium-ion batteries comprising multiple cathodes. whose active materials are based on lithium-nickel-cobalt-manganese (cathode material includes lithium nickel-cobalt manganese oxides; [0114]).  With respect to claims 8                    7& 17, the lithium-ion batteries comprising anodes, which are carbon-based and have a flat base form (natural or synthetic graphite anodes; [0116]).  With respect to claim 9, the process having the process steps of disassembling a multilayer-built lithium-ion battery by separating of the anodes and cathodes (anode and cathodes can be isolated an collected at a recycling rate; [0118]; [0094]).  With respect to claim 10, the disassembly being performed mechanically (mechanically piercing [0071]; chopped and mechanically stirred; [0144]; water jet cutting machine; [0073]).  With respect to claim 12, The active material and/or base material of a cathode recovered from a lithium-ion battery according to the method of claims 1 (cathode active material recovered; [0118]).  With respect to claim 13, The active material and/or base material of an anode recovered from a lithium-ion battery according to the method of claims 1 (anode active material being recovered; [0118]).  With respect to claim 14, a system for recycling rechargeable lithium-ion batteries according to the method of, wherein the system comprises at least one unit for recycling the active materials and/or the base materials of a cathode of a lithium-ion battery (system of recycling lithium-ion batteries by cutting and soaking in aqueous solution; Example 2).  With respect to claim 15, the system comprises at least one unit for recycling the active materials and/or the base materials of an anode of a lithium-ion battery (system of anode active material being recovered; [0118]).
	Ho does not expressly disclose: disassembling a multilayer-built lithium-ion battery by separating of the anodes and cathodes for separate treatment (claim 1).
Mathew teaches that it is well known in the art to employ disassembling a multilayer-built lithium-ion battery by separating of the anodes and cathodes for separate treatment (Fig. 7, below; col. 9, lines 57- col. 10, line 27; claim 1).

    PNG
    media_image1.png
    531
    473
    media_image1.png
    Greyscale


Ho and Mathew are analogous art from the same field of endeavor, namely recycling rechargeable lithium-ion batteries.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ disassembling a multilayer-built lithium-ion battery by separating of the anodes and cathodes for separate treatment as taught by Mathew, to recycle the cathode of Ho, in order to simplify processing of each electrode. Furthermore, it would have been obvious because separating essential working parts of a device is prima facie obvious. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. U.S. Pub. 2018/0013181 in view of in view of Mathew et al. U.S. Pat. 6.150,050, and further in view of Lin et al. U.S. Pat. 6.514,311.
	Ho and Mathew teach a method of recycling rechargeable lithium ion batteries as described in the rejection recited hereinabove.
	Ho does not expressly disclose: the aqueous salt solution containing 0.1 to 2 mol/L of hydrogen-carbonate of the alkaline metals lithium, sodium, or potassium or the alkaline earth metals magnesium, calcium, or barium (claim 3). 
	Ho and Lin are analogous art from the same field of endeavor, namely, employing solutions to recycle metals from lithium ion batteries. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the aqueous salt solution containing 0.1 to 2 mol/L of hydrogen-carbonate of the alkaline metals lithium, sodium, or potassium or the alkaline earth metals magnesium, calcium, or barium (claim 3); it would have been obvious in the sodium carbonate solution of Ho in view of Mathew and Lin, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 11 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. U.S. Pub. 2018/0013181 in view of Mathew et al. U.S. Pat. 6.150,050.
	Ho and Mathew teach a method of recycling rechargeable lithium ion batteries as described in the rejection recited hereinabove.
	However, Ho does not teach or suggest: separating from the coated anode and cathode foils adhering electrolyte components through an appropriate preceding process, especially preferably a vacuum evaporation, prior to the treatment in water or an aqueous salt solution, and recycling the electrolyte components separately (claims 5 & 16);  the ratio of treated electrode material to water or to an aqueous salt solution being selected such that forming decomposition of the electrolytes or the conducting salts are completely absorbed by the aqueous phase and no poisonous or environmentally damaging gas products are formed (claim 6); the anodes and cathodes separately undergoing treatment in water or an aqueous salt solution after prior mechanical dismantling of the rechargeable lithium-ion batteries and sorting, resulting in both the anode and cathode active materials being separated from the electrode base material with high recuperation rates (claim 11).   
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ separating from the coated anode and cathode foils adhering electrolyte components through an appropriate preceding process, especially preferably a vacuum evaporation, prior to the treatment in water or an aqueous salt solution, and recycling the electrolyte components separately (claim 5);  or stated differently, removing the electrolyte via vacuum would be obvious in the method of Ho in view of Mathew, in order to improve extraction of the electrode material. The skilled artisan recognizes that electrolyte or any component from the battery can be removed prior to the electrode recovery and recycling.  Furthermore, to make materials of essential working parts separable is prima facie obvious. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
With respect to the ratio of treated electrode material to water or to an aqueous salt solution being selected such that forming decomposition of the electrolytes or the conducting salts are completely absorbed by the aqueous phase and no poisonous or environmentally damaging gas products are formed (claim 6); would be obvious as Ho in view of Mathew teach that water is used to avoid producing more toxic waste [0078], and the ratio of water to dissolve electrode materials would be obvious as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to the anodes and cathodes separately undergoing treatment in water or an aqueous salt solution after prior mechanical dismantling of the rechargeable lithium-ion batteries and sorting, resulting in both the anode and cathode active materials being separated from the electrode base material with high recuperation rates (claim 11), would have been obvious in Ho in view of Mathew, as changing the order of method steps is prima facie obvious. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-10, 12-15 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. U.S. Pub. 2018/0013181 in view of Lee et al. U.S. Pat. 6.844,103.
With respect to claim 1, Ho teaches a method for recycling rechargeable lithium-ion batteries (recycling lithium ion batteries that are [0074] & [0078]), the batteries comprising at least one cathode and one anode (anode or cathode; [0018]), and the cathode comprising a base material and an active material provided on the base material (cathode active material layer coated on first conductive metal part [current collector]; [0060]) and current collector is the base material (first conductive metal part [0060]; is an aluminum thin plate; [0075]; current collectors [0074]);  wherein the method comprises at least recycling the cathodes of the lithium-ion battery (recycling process in water or aqueous media; [0078]), wherein the cathode undergoes treatment in water or in an aqueous salt solution in order to separate the active materials from the base material of the cathode (recycling process in water or aqueous media; [0078]; [0085]; cathode material can be recovered and isolated after a screening step; [0118] cathode separator from conductive first metal part; [0018]).  With respect to claim 2, the treatment being conducted in an aqueous salt-solution, which is preferably a sodium-hydrogen-carbonate based solution (sodium bicarbonate polar solvent; [0024]). With respect to claim 4, the polar solution including sodium bicarbonate (sodium hydrogen carbonate’ [0024]), the treatment being conducted in an aqueous salt solution at temperatures of 10 to 60 degrees Celsius (55o; [0026]; 50o in Example 1; claim 4).
With respect to claim 7, the lithium-ion batteries comprising multiple cathodes. whose active materials are based on lithium-nickel-cobalt-manganese (cathode material includes lithium nickel-cobalt manganese oxides; [0114]).  With respect to claims 8                    7& 17, the lithium-ion batteries comprising anodes, which are carbon-based and have a flat base form (natural or synthetic graphite anodes; [0116]).  With respect to claim 9, the process having the process steps of disassembling a multilayer-built lithium-ion battery by separating of the anodes and cathodes (anode and cathodes can be isolated an collected at a recycling rate; [0118]; [0094]).  With respect to claim 10, the disassembly being performed mechanically (mechanically piercing [0071]; chopped and mechanically stirred; [0144]; water jet cutting machine; [0073]).  With respect to claim 12, The active material and/or base material of a cathode recovered from a lithium-ion battery according to the method of claims 1 (cathode active material recovered; [0118]).  With respect to claim 13, The active material and/or base material of an anode recovered from a lithium-ion battery according to the method of claims 1 (anode active material being recovered; [0118]).  With respect to claim 14, a system for recycling rechargeable lithium-ion batteries according to the method of, wherein the system comprises at least one unit for recycling the active materials and/or the base materials of a cathode of a lithium-ion battery (system of recycling lithium-ion batteries by cutting and soaking in aqueous solution; Example 2).  With respect to claim 15, the system comprises at least one unit for recycling the active materials and/or the base materials of an anode of a lithium-ion battery (system of anode active material being recovered; [0118]).
	Ho does not expressly disclose: disassembling a multilayer-built lithium-ion battery by separating of the anodes and cathodes for separate treatment (claim 1).
Lee teaches that it is well known in the art to employ disassembling a multilayer-built lithium-ion battery by separating of the anodes and cathodes for separate treatment (col. 2, lines 45-55; claim 1).
Ho and Lee are analogous art from the same field of endeavor, namely recycling rechargeable lithium-ion batteries.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ disassembling a multilayer-built lithium-ion battery by separating of the anodes and cathodes for separate treatment as taught by Lee, to recycle the cathode of Ho, in order to simplify processing of each electrode. Furthermore, it would have been obvious because separating essential working parts of a device is prima facie obvious. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. U.S. Pub. 2018/0013181 in view of in view of Lee et al. U.S. Pat. 6.844,103, and further in view of Lin et al. U.S. Pat. 6.514,311.
	Ho and Lee teach a method of recycling rechargeable lithium ion batteries as described in the rejection recited hereinabove.
	Ho does not expressly disclose: the aqueous salt solution containing 0.1 to 2 mol/L of hydrogen-carbonate of the alkaline metals lithium, sodium, or potassium or the alkaline earth metals magnesium, calcium, or barium (claim 3). 
	Ho and Lin are analogous art from the same field of endeavor, namely, employing solutions to recycle metals from lithium ion batteries. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the aqueous salt solution containing 0.1 to 2 mol/L of hydrogen-carbonate of the alkaline metals lithium, sodium, or potassium or the alkaline earth metals magnesium, calcium, or barium (claim 3); it would have been obvious in the sodium carbonate solution of Ho in view of Lee and Lin, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 11 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. U.S. Pub. 2018/0013181 in view of Lee et al. U.S. Pat. 6.844,103.
	Ho and Lee teach a method of recycling rechargeable lithium ion batteries as described in the rejection recited hereinabove.
	However, Ho does not teach or suggest: separating from the coated anode and cathode foils adhering electrolyte components through an appropriate preceding process, especially preferably a vacuum evaporation, prior to the treatment in water or an aqueous salt solution, and recycling the electrolyte components separately (claims 5 & 16);  the ratio of treated electrode material to water or to an aqueous salt solution being selected such that forming decomposition of the electrolytes or the conducting salts are completely absorbed by the aqueous phase and no poisonous or environmentally damaging gas products are formed (claim 6); the anodes and cathodes separately undergoing treatment in water or an aqueous salt solution after prior mechanical dismantling of the rechargeable lithium-ion batteries and sorting, resulting in both the anode and cathode active materials being separated from the electrode base material with high recuperation rates (claim 11).   
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ separating from the coated anode and cathode foils adhering electrolyte components through an appropriate preceding process, especially preferably a vacuum evaporation, prior to the treatment in water or an aqueous salt solution, and recycling the electrolyte components separately (claim 5);  or stated differently, removing the electrolyte via vacuum would be obvious in the method of Ho in view of Lee, in order to improve extraction of the electrode material. The skilled artisan recognizes that electrolyte or any component from the battery can be removed prior to the electrode recovery and recycling.  Furthermore, to make materials of essential working parts separable is prima facie obvious. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
With respect to the ratio of treated electrode material to water or to an aqueous salt solution being selected such that forming decomposition of the electrolytes or the conducting salts are completely absorbed by the aqueous phase and no poisonous or environmentally damaging gas products are formed (claim 6); would be obvious as Ho in view of Lee teach that water is used to avoid producing more toxic waste [0078], and the ratio of water to dissolve electrode materials would be obvious as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to the anodes and cathodes separately undergoing treatment in water or an aqueous salt solution after prior mechanical dismantling of the rechargeable lithium-ion batteries and sorting, resulting in both the anode and cathode active materials being separated from the electrode base material with high recuperation rates (claim 11), would have been obvious in Ho in view of Lee, as changing the order of method steps is prima facie obvious. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).  
Response to Arguments
	Applicant asserts that Ho et al. U.S. Pub. 2018/0013181 does not anticipate the instant claims because the reference is silent to disassembling a multilayer-built lithium-ion battery by separating of the anodes and cathodes for separate treatment. This assertion is correct and the previously pending rejections are overcome. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722